Title: To James Madison from William Jones, 7 September 1813
From: Jones, William
To: Madison, James


Dear Sir
Navy Department Sept. 7. 1813
From day to day have I been in expectation of receiving something, at least from the Lakes of Sufficient Importance to communicate to you but my last from Chauncey is of the 20th and from Perry of the 21st. ulto.
It appears by the papers that Com Chauncey must have left Sacketts Harbour again with the addition of his New Schooner last Sunday Week and it is also said that the British fleet are out. It is rumoured here I know not upon what authority that disaffection to a considerable extent had taken place among the Irish troops on Kent Island and that a plan had been laid to seize all the principal officers and bring them off and that it was betrayed by an American Citizen. It is farther said that 8 or 10 of those concerned in the plot have been executed. The sudden movement of the enemy is attributed to this cause but I know not upon what authority. With sincere respect & regard I am your Obedt Servt
W Jones
 